Territory of Michigan, to wit—to the Honorable the Judges of the Supreme Court of said Territory of Michigan
The Complaint of Bridget Sheridan
Humbly Sheweth,
That Daniel Sheridan, a soldier in the army of the United States of America, belonging to the Garrison of Fort Detroit, made his addresses, in the way of Marriage, to your Complainant Bridget Sheridan (then Bridget *382Belcher) and on or about the fifth day of April in the year of our Lord One thousand Eight hundred & Eleven the said Daniel and Bridget were lawfully joined together in holy matrimony, by Richard Smyth Esqr one of the justices assigned to keep the peace for the District of Detroit in the said Territory of Michigan according to the Statute in such case made and provided: that such Marriage was consummated and they the said Daniel & Bridget cohabited together as Husband and Wife: that your Complainant is a person of a modest, industrious and virtuous life and conversation; and hath at all times, since her marriage, behaved herself towards her Husband as a dutiful and indulgent Wife: that notwithstanding the premises the said Daniel Sheridan being unmindful of his Conjugal vow and being of a vicious and debauched temper and inclination, and of a cruel disposition, hath frequently ill treated and abused your Complainant, and particularly on the ninth day of September last past, when without any provocation he the said Daniel, being still a Soldier in the first United States Regiment, belonging to Cap1 Whistlers Company came from the Garrison to your Complainants House, who was licensed as a Tavern Keeper at that time & finding a stranger sitting in her House demanded what he wanted there & then proceeded without any cause whatever, to kick beat and abuse said stranger and turned him out of Doors and a short time after proceeded to kick beat & ill treat your Complainant in a most cruel & wanton manner, following her up with a huge Cudgel & therewith making a blow at her, which if she had not retreated into the Bar Room & fell thereon, would certainly have put an end to her existance, which occassioned her (wounded & bruised in a dreadful manner) to go the same evening before Justice Js May as she had to retreat from her said House, conceiving her life to be in eminent danger.
That your Complainant is in continual Bodily fear, from the reiterated threats of the said Daniel, that he the said Daniel will kill wound or do her some further bodily hurt, He being almost continually confined to the black Hole, in Fort Detroit for mutiny to his officers that your Complainant dreads his breaking loose some day from the Garrison, where he is generally intoxicated with Spirituous Liquor, whenever it can be had by Stealth & while in that state, your Complainant is ready to prove to your Honors satisfaction, that he the said Daniel is raving Mad & distracted, and a proper subject for Bedlam— that notwithstanding his most solemn promises & vows to God never to drink any more Spirituous Liquors & Cider as contained in his Letter to your Complainant hereunto attached, she avers that he hath been repeatedly punished since, for intoxication—
But what more particularly harrows the feelings of your Complainant, is the cruel and unjustifiable conduct of the said Daniel, who gives the soldiers and others to whom she hath trusted her property a discharge in full, on their paying him one half or a fourth of the Debt, leaving your complainant *383helpless and destitute, & without the means of supporting herself and two helpless Orphans, her own Children, and of Cloathing and educating her only son, for whom she hath laboured so many days & sleepless nights—
Your Complainant therefore prays right and justice to be effectually done & administered, to her and that the said Daniel may be summoned to appear before your Honors to answer to the premises, & that by the Order and decree of this Court the Marriage Contract aforesaid made & entered into between your Complainant and the said Daniel for the causes aforesaid may be set aside and held for nought, and that your Complainant may be relieved therefrom, and that such other and further relief may be extended and given your Complainant in the premises as to your Honors may or shall seem meet and proper and as the nature and circumstances of your complainants case shall require— May it please your Honors—
Bridget Sheridan
by her Attorney
Geo. McDougall
Detroit Feby 15th 181a—
My Dear Wife
As pay day will be very shortly, I wd wish to be on a canded understanding with you, if we run counter of one another respecting the collecting or obtain^ of our debt in the Garrisson, we surely shall be both disappointed at payment, I am certain the soldiers dont desire better sport than see us at varience, this I am certain you are well convenced of, therefore would wish you would lay aside passion, and be studies of your own interest as well as mine. If you are so kind as to do so, you will please to either send me pr Bearer, or be the kind messinger yourself, the papers in your possision against those people; I hope you are well assured that I never defrauded you of one Shilling before or after our marriage, nor do I ever entend to defraud or deceive you or your little familly in any respect to the amount of sixpence, It is certain my rash conduct lately to you has been very odious and scarcely excusible, but still from a hope of your tender goodness, induces me to request forgiveness, be assured, my Dear Wife, nothing ever effected my feelings more than my late treatment to you; I have done that to you what I never was guilty of before to any womankind. I have been married to two women and kept House twelve years during which time had servant maids and women of different ages under me, and I can solemnly declare I never struck any woman since I was born in anger before you, nor never shall again, My Dear Wife I do not know what could induce me to treat you ill as I always held you in the highest esteem and affection before and after *384marriage and ever since our marriage the more hav® experienced your conduct and sence, the more it met my approbation of you, therefore you will please to assure yourself, my dear, that unfortunate accident was not produced thro any contemplated design or Mallicious forethought but the un-guar dd effects of momentarry passion.—
The frequent abuses and bad treatment I experience from the officers, together with the wrongs and impossitions of the Men, encouraged and countenanced by their officers, sours my temper in the highest degree the reffiction of which renders me sometimes distracted, Especially if I happen to drink liqr all these circumstances my dear I hope you will tenderly consider which I expect will mitigate your passion and censure in some measure in favr of me. This day I have got the fumes of that banefull pernicious Stuff (whisky) out of my head, and have made vow against all kinds of Spiritious Liqrs & Cyder during my existance, this I have done in presence of God and the world havS called on him seriously and emplored his kind assistance to enable me to support my engagement
My dear this is the smallest compensation or satisfaction I should make you for the evil treatment given you by me under the influence of that de-testible stuff, which is the forerunner of every evil. I once more request your tender forgiveness and be assured I shall render myself kind, Industrous, and agreeable to you in every line in my power, especially when I get shut of the service I will I hope convence you and every other person that I am and will be a different kind of Man to what I appear to be at present,
I hope you will rest satisfyed of the facts of these assurances as I am steadilly fixed and determined never to recede any part of them-—
And am in the highest Esteem & affection your truely devoted Husband ontill death
Danl Sheridan
n b I would wish to speak with you some this day I shall meet you at the back gate if convenient to you
[Indorsement]
Mrs
Sheridan
Detroit

[In the handwriting of George McDougall]